DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-18 are pending and presented for examination.
	Applicants are requested to provide the reference cited in [0111] of the Instant Specification.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Wrinkle-Free Single-Crystal Graphene Wafer Grown on Strain-Engineered Substrates” to Deng et al. (hereinafter, “Deng at __”).
Regarding claims 15-17, Deng discloses a wrinkle-free single-crystal graphene structure (Deng at “Title”) which can be monolayer (Deng at 12339 R col). While claim 15 further recites “manufactured by the method of claim 1”, this is a product-by-process limitation wherein the claim is examined on the merits of the product, not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

	Claims 1-3, 6-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over “Controllable synthesis of graphene using novel aromatic 1,3,5-triethynylbenzene molecules on
Rh(111)” to Qi et al. (hereinafter, “Qi at __”).
	Regarding claims 1-3, 6-12, 14 and 15, Qi discloses a method for manufacturing monocrystalline graphene (“Fig. 3”) comprising supplying an aromatic carbon gas (TEB which is sublimated onto Rh(111) catalyst, Qi at 76621, the catalyst is at room temperature so the broadest reasonable interpretation of claims 6-9 is met. Especially with respect to claim 9 no heat is not added until after the TEB is supplied so this limitation is also met) in an ultra-high vacuum (Id.) to manufacture the monocrystalline graphene.
	Concerning claims 16 and 17, 76622 R col discloses monolayer deposition and no wrinkles appear to exist.

	Claims 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of “Different Growth Behaviors of Ambient Pressure Chemical Vapor Deposition Graphene on Ni(111) and Ni Films:   Scanning Tunneling Microscopy Study” to Zhang et al. (hereinafter, “Zhang at __”).
	With respect to claims 4, 5, 18, Qi discloses a system for manufacturing monocrystalline graphene comprising disposing a metal catalyst within a chamber of a CVD (Qi at 76623 R col) and supplying an aromatic carbon as (TEB) onto the chamber at room temperature without an additional heat supply (as discussed supra).
	However, Qi does not expressly state removal of oxides on a surface of the metal catalyst.
	Zhang discloses in a method of growing graphene on (111) catalysts (It is noted that Qi does state that Ni(111) catalysts can be used, 76620 R col) heating the catalyst to 900 C (Zhang at 403 R col) which results in oxide removal.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Qi in view of the catalyst heating of Zhang. The teaching or suggested motivation in doing so is to remove contaminants (Id.).
	As to claim 13, Zhang discloses that a catalyst layer can be produced from heat treating a polycrystalline catalyst (Id.).

	Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of “In Situ Variable-Temperature Scanning Tunneling Microscopy Studies of Graphene Growth Using Benzene on Pd(111)” to Arias et al. (hereinafter, “Arias at __”).
	Regarding claims 1-3, 11, 12 and 14, Zhang discloses a method for manufacturing monocrystalline graphene (Zhang at “Fig. 1”) comprising supplying a carbon gas (methane) onto a single-crystalline metal catalyst (Ni(111)) to manufacture the monocrystalline graphene (Zhang at 403 R col).
	However, Zhang does not expressly state usage of an aromatic carbon gas.
	Arias also in a method of growing graphene discloses usage of benzene instead of methane with Pd(111) or Ni(111) catalysts (Arias at 1145 L col).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the methane or Zhang for the benzene of Arias. The teaching or suggested motivation in doing so being that there is better direct deposition of graphene with benzene than methane on Ni(111) catalysts (Id.).
	With respect to claims 4, 5 and 13, Zhang discloses deposition of a polycrystalline Ni which is then annealed to form Ni(111) single crystal which has no oxides left.
	Concerning claim 10, UHV is utilized (Arias at 1145 R col).
	As to claims 15 and 16, a monolayer monocrystalline graphene is disclosed by Zhang (404 R col). Claim 15 is a product-by-process claim as discussed supra.




Conclusion
	Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759